J-A01032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: B.R.B, A              :    IN THE SUPERIOR COURT OF
 MINOR                                     :         PENNSYLVANIA
                                           :
                                           :
 APPEAL OF B.V., MOTHER                    :
                                           :
                                           :
                                           :
                                           :    No. 1112 MDA 2021

               Appeal from the Decree Entered July 15, 2021
     In the Court of Common Pleas of Luzerne County Orphans’ Court at
                              No(s): A-9080


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 09, 2022

      Appellant B.V. (Mother) appeals from the order granting the petition

filed by Appellees B.J.B. (Father), and B.M.B. (Stepmother) (collectively,

Petitioners), involuntarily terminating her parental rights to B.R.B. (the Child),

born in May of 2015.       Mother argues that the orphans’ court erred in

concluding   that   Petitioners   presented    clear   and   convincing   evidence

supporting the termination of her parental rights. We affirm.

      The orphans’ court summarized the facts of this matter as follows:

      [Father] testified that he is currently married to [Stepmother].
      Their marriage took place on September 29, 2019. Father was
      previously married to Mother on November 17, 2015 after [the
      Child’s] birth in May of 2015. Father indicated that he and Mother
      divorced on May 16, 2018.

      . . . Father stated that he and Mother separated in the beginning
      of 2016. Father testified that up until 2018, he and Mother had
      shared custody of [the Child] without a custody order. He stated
      that the shared custody arrangement changed when he picked up
      [the Child] from Mother’s residence and was informed by [the
J-A01032-22


     Child] that Mother’s paramour had hit him and [the Child] had
     marks on him. Father indicated that he took his son to the hospital
     and then he was notified by a caseworker from Luzerne County
     Children and Youth [(the Agency)] to contact the Agency. Father
     also filed an emergency petition for custody in Luzerne County.
     Father was awarded primary physical custody of [the Child] and
     Mother was given supervised visits of [the Child].

     Father indicated that the custody order, entered in February of
     2019, prohibits Mother from allowing . . . her paramour, from
     having any contact with [the Child]. A subsequent order, dated
     June 4, 2019[,] further directed Mother to submit to a hair follicle
     screen.

                                 *    *    *

     Father stated that the last time that Mother saw [the Child] was
     in August 2019. Father testified that he decided to stop the Child
     from having any contact with Mother due to Mother’s violations of
     the February 2019 court order and the June 4, 2019 court order
     when Mother permitted her paramour to have contact with [the
     Child] and Mother refused to submit to a hair follicle screen.
     [Stepmother also testified that she told Mother that Mother could
     not see the Child if Mother failed to comply with the existing
     custody orders.] . . . . Mother never filed any pleadings with the
     court alleging Father’s contempt of the court order or for the
     purpose of resuming visits with [the Child]. Father also stated
     that Mother did not contact him in any way since August 2019 in
     order to resume supervised visits. Father stated that Mother had
     his cell phone number should she wish to contact him in order to
     see the Child.

     Father testified that he never “blocked” Mother’s telephone
     number on his cell phone. . . . Father indicated that from August
     2019 until the filing date of the petition to terminate Mother’s
     parental rights on September 29, 2020, Mother had not tried to
     contact Father through his cell phone in order to see [the Child].
     . . . Father testified that he never hid his address nor his
     telephone number from Mother. He also stated that he never
     “blocked” Mother from his social media accounts such as
     Instagram or Facebook. Father stated that he is not “friends” with
     Mother on Facebook[, therefore] he would not have received her
     messages [and instead those messages would go to a] separate
     mailbox which is usually full of spam e-mail and he doesn’t check



                                     -2-
J-A01032-22


     that mailbox. . . . [Additionally, Father testified that he never saw
     messages from Mother on Instagram.]

     Father testified that when he and Mother were separated from one
     [an]other, they texted each other frequently via cell phone as a
     form of communication. . . . Father indicated that since August
     2019, Mother has not performed any parental duties for [the
     Child].

     Father testified that after the entry of the February 2019 court
     order, Mother visited [the Child] approximately four (4) or five (5)
     times. Father also testified that he moved to a new address.
     Father indicated that Mother was aware of his new address
     because she came to his residence to pick up [the Child] on at
     least two occasions. [Stepmother also testified that Mother came
     to their home several times to pick up the Child.]

                                 *    *    *

     Father also testified that Mother permitted her paramour to have
     contact with [the Child] contrary to the February 2019 court order.
     Father testified that in August 2019, he dropped off [the Child] at
     the maternal grandmother’s home where Mother was staying.
     Father returned to pick up [the Child]; however, the Child was not
     present and [Father] was advised to pick up [the Child] at a
     different address which, according to Father, was the residence of
     Mother’s paramour. Father testified that when he went to pick up
     [the Child] at the paramour’s residence, he did not see Mother’s
     [paramour] at the residence, but believed that he was inside since
     it was his home. Mother denied that her paramour was inside the
     home and claimed that he was working. Mother also testified that
     Father was mistaken and . . . . that Father picked up [the Child]
     at her paramour’s sister’s home and not her paramour’s home. . .
     . Mother claimed that she stayed with her mother, but during that
     time she was “bouncing around” and she would either stay with
     her mother or with her paramour.

     Father stated that Mother had previously admitted to him that [the
     Child] was in contact with her paramour. He stated that in 2019
     when Mother dropped off [the Child] at Father’s home, her
     paramour was with [the Child] in the vehicle. Father stated that
     he confronted Mother on this matter and Mother responded that
     her paramour was her only ride. . . . Mother denied that her
     paramour was in the vehicle. She stated that her uncle was the
     one that was in the vehicle.


                                     -3-
J-A01032-22


     Mother testified that up until 2018, she had shared custody of [the
     Child] with Father; however, she stated that Father was always at
     work so the Child was with her most of the time. Mother testified
     that in 2018 she had her second child with her paramour. Mother
     stated that she was subsequently admitted to First Hospital to
     address mental health concerns. When Mother discovered that
     [the Agency] opened a case regarding her son, Mother stated that
     she discharged herself from First Hospital against medical advice.
     Mother testified that she was found unfit because she was not
     participating in ongoing therapy or taking her medications.

                                 *    *    *

     Mother testified that she changed her cell phone so many times
     and was not able to save Father’s cell phone number on her cell
     phone in order to contact him to see [the Child]. She, therefore,
     attempted to contact Father through social media.          Mother
     testified that she and Father were “friends” on Facebook until
     2019. Mother stated that she forgot her password to [her former]
     Facebook [account] and therefore had to obtain a new account.
     As a result, she was no longer “friends” with Father on Facebook.

     Mother claimed that she sent many messages to Father on her
     former Facebook account begging him to see the Child or talk to
     him. . . . Mother testified that she still wanted to be around her
     son . . . . Mother claimed that she was sending “Happy Birthdays”
     and “Merry Christmas” greetings to the Child as well as letting
     Father know that she had gifts for her son and that she really
     missed him. Mother stated that in 2020, she sent many messages
     to Father asking about [the Child] every other week or two.

     Mother also testified that she kept sending messages to the Father
     on Instagram requesting to see the Child from August 2019 until
     a few months prior to the trial date on January 13, 2021.
     According to Mother, Father never responded to her messages on
     Instagram. [Mother did not present any evidence that she sent
     these social media messages or that Father ever received any of
     them.]

     Mother testified that Stepmother responded to her Instagram
     message regarding wanting to see [the Child] and stated that
     Stepmother and Father wanted Mother to submit to a drug test.
     Mother indicated that she would only submit to a drug test if
     everybody (presumably Father and Stepmother) also was directed
     to submit to a drug test.


                                     -4-
J-A01032-22


     When Mother was questioned as to the reason that she did not file
     a petition for contempt against Father for her inability to see her
     son, Mother responded that she did not have the finances to retain
     an attorney. Mother was questioned on cross examination that
     since she had an attorney that represented her pro bono in prior
     hearings, why she did not use the same counsel to represent her
     further in the custody proceedings. Mother claimed that her [pro
     bono] attorney would not return her calls. Mother testified that
     she also contacted many lawyers to represent her, but was not
     able to afford the fee. Mother stated that she did not call Luzerne
     County Family Court in order to inquire as to her ability to proceed
     on a pro se basis. She stated she was not aware that it was an
     option.

     Mother admitted upon cross examination that she had free legal
     representation from North Penn Legal Services to represent her in
     her custody proceedings. At the initial court proceeding, Father
     was awarded primary physical custody pursuant to a petition for
     emergency special relief filed by Father. Mother’s attorney filed a
     petition for review conference which resulted in Mother being
     awarded partial physical custody of the Child every Tuesday and
     every other weekend. Mother further admitted that her attorney
     also filed another petition in court in June 2019 in [an] attempt to
     obtain shared physical custody of the Child. As a result of the
     petition, a review conference was scheduled by the court
     sometime in June 2019. At the hearing in June, Mother was
     ordered to submit to·a drug screen. Mother admitted that she was
     represented by counsel and that she was under court order to
     submit to a drug test. She further admitted that she refused to
     submit to the drug test.

     When Mother was questioned upon cross examination as to the
     reason that she did not comply with the court order, Mother stated
     that she relied on her attorney who indicated to her that he was
     going to amend the Court order so that she did [not have] to
     submit to a drug test. Mother admitted, however, that the Court
     order was never amended. Furthermore, Mother testified that she
     did not think that she should be the only one at the hearing who
     was directed to submit to a drug test and not the Father.

     . . . . Mother refused to submit to the drug screen claiming that
     she was already submitting to random drug screens through [the
     Agency] during that time frame. However, contrary to Mother’s
     testimony, [Nicole] Nickolich[, an Agency caseworker] testified
     that the only drug screen that Mother submitted to was in

                                    -5-
J-A01032-22


     September of 2019 for which she tested negative and she was
     scheduled for another drug screen on July 13, 2020 for which she
     failed to submit.

                                 *    *    *

     Mother admitted upon cross-examination that she had not seen
     her Child since August 2019. She admitted that Father was not
     going to permit her to see the Child until she submitted to a drug
     test, in addition to Father’s belief that Mother was permitting her
     paramour to have contact with [the Child].

     Mother further testified that she did not go to Father’s residence
     in order to see [the Child] due to both Father and Stepmother
     telling her that she was not permitted on the property. Mother
     stated that they told her that they would call the police if she came
     onto their property. Father testified that after he stopped Mother’s
     visits in August of 2019, he never told Mother that if she came to
     his residence that he would call the police and have her arrested.
     . . . Stepmother testified that she never told Mother that if she
     showed up at her residence, she would be arrested.

     When Mother was questioned as to how the Child was retrieved
     from Father’s home for her periods of custody, Mother indicated
     that she had her great grandmother pick up [the Child] for visits.
     Mother testified that she wanted to send gifts to [the Child] at
     Father’s home; however, she did not know the address. She
     stated that she was not able to retrieve the address from her
     mother because she and her mother had a “falling out”. Mother
     testified that the “falling out” with her mother lasted for one year
     and her grandmother would not speak to her. She, therefore,
     stated that she was not able to obtain the address for Father’s
     residence. Of course, no explana[]tion was given as to why she
     did not request Father’s address from Father himself.

                                 *    *    *

     Father testified that he meets the Child’s physical needs by
     making sure that he is fed and healthy. Father indicated that
     when he is not working, he takes the Child to his doctor’s
     appointments.     Father indicated that he meets the Child’s
     developmental needs by helping him with his homework. Father
     also stated that he meets the Child’s emotional needs. When he
     arrives home from work, he plays with the Child and tucks him in
     to bed at night.


                                     -6-
J-A01032-22


     Father stated that his son also has a strong bond with his
     stepmother. Father stated that his Child told him that “he loves
     his mommy” [i.e., Stepmother].               According to Father,
     [Stepmother] is loving, nurturing and caring for [the Child].
     Father indicated that the Child is very comfortable around
     Stepmother. Father stated that he has two stepdaughters.
     According to Father, the youngest stepdaughter and [the Child]
     are “attached to the hip”. Father testified that since [the Child]
     stopped seeing his Mother, [the Child is] not showing any
     difficulties from the separation. Father stated that he would like
     [Stepmother] to adopt [the Child] which he believes would be in
     [the Child’s] best interest. Father testified that [Stepmother] has
     been acting as his son’s mother for the past two years. According
     to Father, his son loves Stepmother and “has taken to her very
     well”.

     . . . . Father testified that when [the Child] stopped seeing his
     Mother in August 2019 he did not ask about his Mother. Father
     testified that after he did see his Mother for a weekend, there
     would be some behavioral issues with [the Child] for a day or two.

                                *    *    *

     Stepmother testified that she has a very strong relationship with
     [the Child].   She stated that they do everything together.
     Stepmother indicated that they do everything as a family and that
     he loves being with her two daughters. Stepmother testified that
     when [the Child] stopped seeing his mother, she did not notice
     any problems or issues with [the Child]. Stepmother testified that
     [the Child] appears very happy.

     Stepmother testified that she meets [the Child’s] physical needs.
     According to Stepmother, she feeds [the Child]. She bathes him,
     changes his clothes and does his laundry. Stepmother also
     indicated that she and Father take [the Child] to his doctor’s
     appointments and to dental appointments.

     Stepmother stated that she also meets the Child’s developmental
     needs. She stated that she homeschools [the Child] through
     Commonwealth Charter Academy. In fact, she indicated that she
     homeschools all three children. . . .

     Stepmother testified that she wants to adopt [the Child]. She
     testified that she has been acting as [the Child’s] mother for the
     last few years and that they have a very strong bond. Stepmother
     testified that if she is permitted to adopt [the Child], she would

                                    -7-
J-A01032-22


        treat him as her naturally born son. Stepmother also testified that
        she understood that she would have legal rights and obligations
        toward [the Child] if she is permitted to adopt him. When
        Stepmother was questioned as to whether [the Child] ever talked
        about his mother, she responded that one time he drew a picture
        of his Mother and her paramour and how they were mean to him.

Orphans’ Ct. Op., 9/13/21, at 2-3, 5-8, 11-15, 18-20 (citations omitted and

formatting altered).

        The orphans’ court held a virtual hearing on the petition to involuntarily

terminate Mother’s parental rights on January 13, 2021. At the hearing, the

court     heard   testimony     from     Father,   Stepmother,   Mother,   Maternal

Grandmother, and Nicole Nickolich, an Agency caseworker. Additionally, the

guardian ad litem (GAL)1 argued in favor of termination of Mother’s parental

rights.

        On July 15, 2021, the orphans’ court issued a decree involuntarily

terminating Mother’s parental rights to the Child pursuant to 23 Pa.C.S. §

2511(a)(1) and (b). Orphans’ Ct. Decree, 7/15/21.

        On August 13, 2021, Mother timely filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P


____________________________________________


1 The orphans’ court appointed Marsha Ann Basco, Esq. as Child’s GAL and
legal counsel pursuant to Section 2313(a) on September 3, 2020. The
orphans’ court found that there was no conflict between the Child’s best
interests and legal interests. See Orphans’ Ct. Order, 2/16/22; see also In
re Adoption of K.M.G., 240 A.3d 1218, 1236 (Pa. 2020) (stating where a
GAL was appointed to represent both the child’s legal and best interests,
appellate courts may review sua sponte “whether the orphans’ court
determined that the child[ren]’s best interests and legal interests did not
conflict”).

                                           -8-
J-A01032-22



1925(a)(2)(i) and (b).    The orphans’ court filed a Rule 1925(a) opinion

addressing Mother’s claims. See Orphans’ Ct. Op. at 3-22.

     On appeal, Mother raises a single issue for our review: “Whether the

[orphans’] court erred in finding that Petitioners proved the elements of

Section 2511(a)(1) and Section 2511(b) through clear and convincing

evidence?” Mother’s Brief at 4 (formatting altered).

     In reviewing Mother’s claims, we are guided by the following principles:

     Appellate courts must apply an abuse of discretion standard when
     considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness, partiality,
     prejudice, bias, or ill-will.

     [T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-specific
     determinations on a cold record, where the trial judges are
     observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion.




                                     -9-
J-A01032-22



In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation and quotation marks omitted).

      This Court has explained that

      [o]ur case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a).          Only after
      determining that the parent’s conduct warrants termination of his
      or her parental rights must the court engage in the second part of
      the analysis: determination of the needs and welfare of the child
      under the standard of best interests of the child.

In re C.L.G., 956 A.2d 999, 1004 (Pa. Super. 2008) (en banc) (citations

omitted).

      “This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).” In re M.T., 101 A.3d 1163, 1178-79 (Pa. Super. 2014) (en banc)

(citation omitted).




                                      - 10 -
J-A01032-22



                             Section 2511(a)(1)

      Mother argues that the orphans’ court erred in concluding that there

was clear and convincing evidence that Mother had shown a settled purpose

of relinquishing her parental rights and/or failed to perform parental duties for

at least six months prior to the filing of the instant petition. Mother’s Brief at

8-12. Mother contends that once a failure to perform parental duties has been

established, the court must consider, among other things, the explanation for

the conduct, and all of the surrounding circumstances. Id. at 8-9 (citing, inter

alia, Matter of Adoption of Charles E.D.M., II, 708 A.2d 88, 92 (Pa. 1998)).

Specifically, Mother asserts that the grounds for termination under Section

2511(a)(1) were not met because the Petitioners prevented Mother from

performing her parental duties by telling Mother she could no longer see the

Child and that if she went to Petitioners’ home she would be arrested. Id. at

9-10 (citing, inter alia, In re J.G.J., Jr., 532 A.2d 1218 (Pa. Super. 1987)).

Mother claims that her testimony demonstrated she was “not well versed in

custody law and was not fully aware of the options available to her[]” and that

she was saving money to hire an attorney.         Id. at 11 (citation omitted).

Further Mother argues that the J.G.J., Jr. Court recognized that “the fact that

a parent could have pursued legal action more promptly does not justify

termination of parental rights.”    Id. at 10 (citation omitted).    Additionally

Mother argues that Father’s testimony was not credible. Id. at 11-12.

      Petitioners respond that Mother’s admissions established that she

refused or failed to perform parental duties since August of 2019. Petitioners’

                                     - 11 -
J-A01032-22



Brief at 11-12. Petitioners also argue that Mother failed to demonstrate that

she exhibited reasonable firmness in attempting to overcome any barriers she

may have confronted in trying to maintain her relationship with the Child. Id.

at 13-14. The GAL/Child’s legal counsel did not file a brief.

      Section 2511(a)(1) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at least six
         months immediately preceding the filing of the petition either
         has evidenced a settled purpose of relinquishing parental claim
         to a child or has refused or failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1).

      “A court may terminate parental rights under Section 2511(a)(1) where

the parent demonstrates a settled purpose to relinquish parental claim to a

child or fails to perform parental duties for at least the six months prior to the

filing of the termination petition.”    In re Z.P., 994 A.2d 1108, 1117 (Pa.

Super. 2010) (emphasis in original).            “Although it is the six months

immediately preceding the filing of the petition that is most critical in the

analysis, the trial court must consider the whole history of given case and not

mechanically apply the six-month statutory provision.” In re B., N.M., 856

A.2d 847, 855 (Pa. Super. 2004) (citation omitted).

      This Court has explained:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child

                                       - 12 -
J-A01032-22


      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with his or her physical and emotional
      needs.

Id. (citations and internal quotation marks omitted).

      In B., N.M., the Court rejected the father’s claim that his ignorance of

the law and lack of information about the mother’s new telephone number

prevented him performing his parental role while he was incarcerated. Id. at

856-57.    Specifically, the Court held that although “the [f]ather was not

required to perform the impossible, he was obligated to act affirmatively to

maintain his relationship with Child, even in difficult circumstances[]” and that

“the [f]ather failed to act to the best of his ability to meet his obligation despite




                                       - 13 -
J-A01032-22



his incarceration and the obstacles [the m]other placed before him.” Id. at

857.

       In J.G.J., Jr., the trial court denied the father’s petition to terminate the

mother’s parental rights. In that case, the mother exercised visitation with

the child at the home of the child’s paternal grandmother pursuant to a

custody order. J.G.J., Jr., 532 A.2d at 1219-20. The father, through his

counsel, informed the mother that she could no longer visit the child after,

among other things, an unidentified woman made threatening phone calls to

the father’s home. Id. at 1220. The mother also ceased to make phone calls

asking about the child’s well-being, however, the J.G.J., Jr. Court concluded

that this was understandable in light of the accusations about threatening

phone calls. Id. at 1222. Further, the mother’s counsel told her that the

custody action would not proceed until the mother paid an outstanding bill for

the court-ordered psychological examination. Id. at 1220, 1223. In affirming

the trial court’s order on appeal, this Court concluded that “[w]here a parent

makes reasonable attempts to overcome obstacles created by the party

seeking to terminate parental right, a mere showing that the parent could

conceivably have pursued legal action more promptly cannot justify

termination of parental rights[]” and affirmed the trial court’s decree denying

the petition to terminate the mother’s parental rights. Id. at 1223 (citation

omitted and formatting altered).

       Where the petitioners have presented clear and convincing evidence

that a parent has demonstrated a settled purpose of relinquishing parental

                                       - 14 -
J-A01032-22



rights or has refused or failed to perform parental duties, “the court must

engage in three lines of inquiry: (1) the parent’s explanation for his or her

conduct; (2) the post-abandonment contact between parent and child; and

(3) consideration of the effect of termination of parental rights on the child

pursuant to Section 2511(b).” Charles E.D.M., II, 708 A.2d at 91 (citation

omitted).

      Additionally, our Supreme Court has explained that

      [t]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

Id. at 1119 (citations omitted).

      Here, in addressing Section 2511(a)(1), the orphans’ court explained:

      The court finds that based upon the testimony adduced at trial, []
      Mother has refused or failed to perform her parental duties not
      only within the six (6) months prior to the filing of the Petition for
      Termination of Parental Rights on September 29, 2020, but for a
      period of one year beyond that specific time frame. Under the
      current custody order, Mother is afforded periods of partial
      physical custody. While Father admitted that he forbade Mother
      from exercising those opportunities due to her alleged violation of
      the order wherein he believes she permitted contact between [the
      Child] and her paramour, Mother has acquiesced and has
      remained silent and inactive in pursuing her custody rights and by
      extension, her motherhood of [the Child].

                                   *     *      *

      The court does not find Mother’s testimony to be compelling nor
      credible. Mother had countless opportunities to seek visits with

                                       - 15 -
J-A01032-22


     the Child. First and foremost, all Mother had to do was comply
     with the June 4, 2019 [custody] order, i.e. submit to a hair follicle
     test as directed by the [custody] court. Mother was more
     concerned about the fairness of the order wherein she took the
     position that if she had to submit to a screen, Father and
     Stepmother should also. If Mother truly wanted to resume her
     relationship with her son she should have submitted to the hair
     follicle test.

     Also, Mother failed to take any action to reinstitute her contact
     with her son, either through a formal court proceeding or by
     reaching out to Father via cell phone. There was no need to resort
     to social media when Father had not changed his cell phone
     number and was able to be reached directly. Mother previously
     had Father’s cell phone number and claims that she has changed
     cell phones and lost his telephone number. Had Mother simply
     pursued obtaining Father’s cell phone number, she could have
     phoned Father, obtained his address and potentially could have
     reached an agreement as to the resumption of her contact with
     [the Child].

     This court notes that we live in a digital age. The opportunity to
     obtain personal information, specifically addresses, is inescapably
     simple. Furthermore, Mother states that her own mother and
     grandmother had Father’s address and would not give it to her
     due to a “falling out” between them. The maternal grandmother
     did testify on behalf of Mother, yet she did not corroborate
     Mother’s testimony by stating that she refused to give Mother
     Father’s address. Furthermore, Stepmother and Father testified
     that Mother had been at their new residence several times in order
     to pick up [the Child]. Therefore, the court did not find Mother’s
     testimony to be compelling or credible.

     The court does not find Mother’s testimony to be credible. The
     court finds that Mother did not make a diligent effort to continue
     contact with [the Child] six months prior to the filing of the petition
     to terminate her parental rights. Mother could have contacted
     Father on his cell phone number requesting to see her Child.
     Mother could have submitted to a hair follicle test in order to see
     her son. Mother could have gone to Father’s residence requesting
     to see her son. Mother could have mailed letters and presents to
     [the Child] to Father’s address. Instead, Mother alleges that she
     relied on social media to contact Father, yet Father claimed that
     he never received her messages. Mother could have filed a


                                     - 16 -
J-A01032-22


     petition for contempt in court claiming that Father would not let
     her see [the Child].

     The second line of inquiry is the post-abandonment contact
     between parent and child. Father testified that the last time
     Mother saw the Child was in August 2019. Therefore, it has been
     over one year from the date of filing the petition to terminate
     Mother’s parental rights since Mother had seen the Child. Thus,
     there is credible and uncontradicted testimony given by Father
     and Stepmother that there has been minimal post-abandonment
     contact between Mother and [the Child], and that Mother did not
     have sufficient contact with the Child for well beyond the requisite
     six (6) months prior to the filing of the petition for involuntary
     termination of parental rights.

     The third line of inquiry, . . . requires the court to review the
     evidence in support of termination . . . Section 2511 (b). The
     court must determine whether the termination of parental rights
     would best serve the developmental, physical and emotional
     needs and welfare of the child. Intangibles such as love, comfort,
     security and stability are involved in the inquiry into the needs
     and welfare of the child. The court must also discern the nature
     and status of the parent-child bond, with utmost attention to the
     effect of permanently severing that bond on the child.

     The court finds that the Child’s physical needs, developmental
     needs and emotional needs are met by the Petitioners, Father and
     [Stepmother].

Orphans’ Ct. Op. at 10, 15-18.

     Following our review, we find no abuse of discretion or error of law in

the orphans’ court’s conclusion that there was clear and convincing evidence

to support termination of Mother’s parental rights under Section 2511(a)(1).

See S.P., 47 A.3d at 826-27; see also R.N.J., 985 A.2d at 276.

     The record reflects that Mother had partial physical custody of the Child

pursuant to a February 2019 custody order. See N.T. Termination Hr’g at 10-

11. Under that order, Mother’s paramour was not permitted to have contact



                                    - 17 -
J-A01032-22



with the Child, and the custody court subsequently ordered Mother to submit

to a hair follicle drug test. See id. at 11. Mother did not submit to the hair

follicle drug test and allowed her paramour to have contact with the Child.

See id. at 11, 14, 22. As a result, in August of 2019, Father informed Mother

that she could no longer have partial physical custody of the Child, and that if

she wanted to see the Child, she should file a contempt petition against Father.

See id. at 14, 87-88. Mother did not file any petitions for contempt or to

modify the custody order. See id. at 14-15, 48-49. Further, Mother has not

seen the Child since August of 2019, more than six months prior to the filing

of the instant petition. See id. at 12-13, 16, 21.

      With respect to Mother’s explanation for her conduct, Mother testified

that she only sought to contact Father through social media to see the Child

because she had lost Father’s cell phone number. See id. at 40-46, 59, 66.

Mother stated that Petitioners told her that if she came to their home,

Petitioners would call the police and have Mother arrested. See id. at 50-51.

However, the orphans’ court found Mother’s testimony not credible.         See

Orphans’ Ct. Op. at 16; see also N.T. Termination Hr’g at 40-46, 50-51, 60.

Additionally, the orphans’ court noted that although Mother testified that she

did not have the financial resources to hire an attorney, she also admitted that

an attorney from North Penn Legal Aid represented her at the custody

proceedings free of charge.     See Orphans’ Ct. Op. at 12; see also N.T.

Termination Hr’g at 48-49, 53-57.




                                     - 18 -
J-A01032-22



         With respect to Mother’s post-abandonment contact with the Child, the

record reflects that Mother did not have any contact with the Child, and Mother

did not send the Child cards or presents since August of 2019.         See N.T.

Termination Hr’g at 16, 18, 113, 122-23. As stated above, the orphans’ court

did not credit Mother’s explanations for her failure to contact Father about the

Child.    See Orphans’ Ct. Op. at 16.    Further, the orphans’ court rejected

Mother’s claim that she did not send gifts to the Child because she did not

have Father’s home address. See id.; see also N.T. Termination Hr’g at 50-

51, 59-60, 122-23.

         The record supports the orphans’ court’s findings. See id. at 826-27.

Unlike the court in J.G.J. Jr., here the orphans’ court found that Mother’s

testimony was not credible.      Cf. J.G.J. Jr., 532 A.2d at 1220, 1222-23.

Because the orphans’ court’s credibility determinations are supported by the

record, we decline to reweigh the evidence or to interfere with those credibility

determinations. See S.P., 47 A.3d at 826-27. Therefore, we discern no abuse

of discretion or legal error by the orphans’ court in concluding that Mother

failed to perform her parental duties pursuant to 23 Pa.C.S. § 2511(a)(1).

See Charles E.D.M., II, 708 A.2d at 91; see also B., N.M., 856 A.2d at 855.

                               Section 2511(b)

         Mother also argues that the orphans’ court erred in concluding that

termination was in the Child’s best interests. Mother’s Brief at 12-18. Mother

notes that both she and Father testified that she had a good relationship with

the Child before Petitioners ended all contact between Mother and the Child.

                                     - 19 -
J-A01032-22



Id. at 14.   Mother asserts that while she may have been irresponsible or

immature at times, that is not a basis to permanently sever the bond between

her and the Child. Id. at 14-15. Mother claims that she is willing to work

with Father and Stepmother to be a part of Child’s life and that this would be

a benefit to the Child. Id. at 16-17.

      Additionally, Mother argues that Petitioners’ actions should be viewed

with great scrutiny because Petitioners severed contact between Mother and

the Child, restricted the Child from seeing other maternal relatives, and

Stepmother sent a hostile message to Mother through social media. Id. at

15-17. Petitioners testified that the Child does not ask about Mother or his

sibling, Mother’s other child.    Mother claims that this testimony was not

credible.   Id. at 16. Mother acknowledges that the Child did not mention

Mother during his interview with the GAL, but notes that the interview

occurred after Petitioners “had cut[ ]off contact between [the Child] and

Mother for a significant period of time.” Id.

      Petitioners respond that the orphans’ court correctly concluded that

Petitioners meet all of the Child’s physical, developmental and emotional

needs, while Mother has not. Petitioners’ Brief at 14-15. Petitioners also note

that the GAL argued that it was in the Child’s best interest that Stepmother

adopts the Child. Id. at 15.

      Section 2511(b) provides:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights

                                     - 20 -
J-A01032-22


      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. . . .

23 Pa.C.S. § 2511(b).

      “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.”

C.L.G., 956 A.2d at 1008 (citation omitted).

      The C.L.G. Court explained that regarding Section 2511(b):

      Intangibles such as love, comfort, security, and stability are
      involved when inquiring about the needs and welfare of the child.
      The court must also discern the nature and status of the parent-
      child bond, paying close attention to the effect on the child of
      permanently severing the bond.

      Moreover, [t]he court should also consider the importance of
      continuity of relationships to the child, because severing close
      parental ties is usually extremely painful. The court must consider
      whether a natural parental bond exists between child and parent,
      and whether termination would destroy an existing, necessary and
      beneficial relationship. Most importantly, adequate consideration
      must be given to the needs and welfare of the child.

Id. at 1009-10 (citations omitted and formatting altered).

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.” In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008). Further, the

K.Z.S. Court has explained that the existence of “some bond” between a

parent and a child “does not necessarily defeat termination of her parental

rights.” Id. at 764. Rather, the question is whether the bond between the


                                     - 21 -
J-A01032-22



parent and the child “is the one worth saving or whether it could be sacrificed

without irreparable harm to” the child. Id.

      Further,   “Section   2511(b)     does     not   require   a   formal   bonding

evaluation.” Z.P., 994 A.2d at 1121 (citations omitted).

      Instantly, the orphans’ court addressed Section 2511(b) as follows:

      The court finds that the Child’s physical needs, developmental
      needs and emotional needs are met by the petitioners, Father and
      [Stepmother].

                                    *     *      *

      Once the court has found that involuntary termination of parental
      rights is warranted under the [Adoption] Act, the court must then
      give primary consideration to the developmental, physical and
      emotional needs and welfare of the child. This is to be a separate
      inquiry and even where the court has already considered the
      needs and the welfare of the child under one of the grounds of
      termination, the court must do so again.

      The court has done this and finds the same considerations apply
      that have already been discussed extensively in this
      memorandum.       Furthermore, the court applies the same
      reasoning for concluding that these needs will be served by the
      termination of Mother’s parental rights.

      Finally, the court notes that the [GAL] for the Child recommended
      that it is in the Child’s best interest to terminate the parental rights
      of Mother to [the Child].

                                    *     *      *

      The court finds that Mother is not and has not been able to meet
      the Child’s needs. In stark contrast, Father and [Stepmother]
      have amply demonstrated that they continue to meet the Child’s
      physical, developmental and emotional needs and that [the Child]
      has thrived under their care. The court also found Mother not to
      be credible as to her reasons for the lack of contact between her
      and her son. [The Child] needs and deserves a maternal figure in
      life that will supply proper nurturing, love, guidance and security.



                                        - 22 -
J-A01032-22


      Termination of the parental rights of the Mother is supported by
      clear and convincing evidence.

Orphans’ Ct. Op. at 18, 21-22 (citations and header omitted and formatting

altered).

      Based on our review of the record, we discern no basis to disturb the

orphans’ court’s finding that termination of Mother’s parental rights would best

serve the Child’s needs and welfare. See C.L.G., 956 A.2d at 1009-10.

      As noted by the orphans’ court, Father testified that the Child did not

ask about Mother after she stopped seeing the Child in August 2019. See

N.T. Termination Hr’g at 98. Father also explained that since the Child stopped

seeing his Mother, he has not shown any difficulties from the separation. See

id. at 95. Father explained that the Child loves Stepmother and that the Child

“has taken to her very well”. See id. at 94-95. Additionally, Father stated

that his youngest stepdaughter and the Child are “attached to the hip”. See

id. at 94-95. Father believes it is in the Child’s best interest for Stepmother

to adopt him. See id. at 95, 103.

      Stepmother testified that when the Child stopped seeing his Mother, she

did not notice any problems or issues with the Child. See id. at 104-105. She

explained that the only time the Child mentioned Mother was when he drew a

picture of Mother and her paramour and explained that they had been mean

to him.     See id. at 110.   Stepmother testified that she has a very strong

relationship with the Child, that they do everything as a family, and that the

Child loves being with her two daughters, i.e., his stepsisters. See id. at 104.



                                     - 23 -
J-A01032-22



Stepmother takes cares of the Child’s needs and she homeschools him along

with her daughters. See id. 106-07. Stepmother states she has a strong

bond with the Child, she has been acting as a mother for the Child for the last

few years, and that she wants to adopt him. See id. at 109. Stepmother

testified that if she is permitted to adopt the Child, she would treat him as her

naturally born son. See id.

      Further, the GAL stated that she met with Mother, Father, Stepmother,

and Child. See id. at 135. GAL explained that the Child “was a little bit tough

to interview.”   See id. at 137.     According to the GAL, the Child recalled

Mother’s paramour as “being mean”. See id. The GAL observed that the

Child gets along with his stepsisters and “feels that his father and stepmother,

and stepsisters and him make up a good family. He enjoys it there.” See id.

(formatting altered). The Child did not ask about Mother at all. See id. The

GAL concluded that Petitioners met their burden under Section 2511(a)(1)

and that “it’s in the best interest [of the Child] to be adopted by

[Stepmother].” See id.

      Based on the foregoing, we conclude that the record supports the

orphans’ court’s conclusions that there was no bond between the Child and

Mother, and that Stepmother is fulfilling a parental role for the Child. Likewise,

the record supports the orphans’ court’s determination that the termination of

Mother’s parental rights served the best interests of the Child. See C.L.G.,

956 A.2d at 1009-10.       Further, to the extent that Mother argues that

Petitioners’ testimony is not credible, we decline to reweigh the evidence or

                                     - 24 -
J-A01032-22



interfere with the orphans’ court’s credibility determinations which are

supported by the record. See S.P., 47 A.3d at 826-27.

      In sum, we conclude that the orphans’ court did not abuse its discretion

in terminating Mother’s parental rights to the Child. See id. Accordingly, we

affirm.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/09/2022




                                    - 25 -